DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 1/25/2021. Claims
1-20 are pending in the application. As such, claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 1/25/2021 is accepted and considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 8 and 15 recites “receiving a request to anonymize a response text in response to a predefined respondent interaction, wherein the response text is generated by the respondent; obtaining the response text, wherein the obtained response text has semantic characteristics; inputting the obtained response text into a natural language processing (NLP) algorithm; receiving an alternative masking text as output from the NLP algorithm, wherein the received alternative masking text maintains the semantic characteristics of the obtained response text; and replacing the response text with the received alternative masking text.”
The limitation of “receiving…”, “obtaining…”, “inputting…”, and “replacing…”, as drafted covers a mental process that “can be performed in the human mind or by a human using a pen and paper.  More specifically, an application of a person receiving a request to cover or hide the identity or any identifiable traits from a response (like from an open-ended answer to a survey), then obtaining the response/answer(in text format) which contain an intent, then inputting the text into a generic computer model or done in the mind with a paper and pen, receiving a redacted or crossed out or otherwise modified text from the output of the computer model, where the modified text has been paraphrased, but still containing the original intention or meaning.
This judicial exception is not integrated into a practical application. In particular, independent claims 8 and 15 recite additional elements of “processor”, and/or “memory and/or computer-readable storage media”.  For example, in [0017] and [0041] of the as filed specification, there is description of using a general purpose computer.  As such, a general purpose computer would contain a processor, memory and computer-readable storage media.  In [0043] of the as filed specification, there is a description of conventional memory and tangible storage device.  Although the claim also contain a reference to a “Natural language processing (NLP) algorithm”, in [0024] of the as filed specification, there is a description of using a conventional/generic/computer model (“a variety of NLP algorithms may be used…)”.  Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as described. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the additional limitations in the claims noted above are directed towards insignificant solution activity. Thus, the claims are not patent eligible.
With respect to claims 2, 9 and 16, the claim relates to further comprising: displaying the received alternative masking text to the respondent; and wherein the replacing the response text with the received alternative masking text occurs in response to receiving respondent assent to use the received alternative masking text.  This reads on a human showing the replacement text to a respondent, and receiving the approval from the respondent to use the replacement text.  There are no additional limitations that would make this claim eligible.  
  With respect to claims 3, 10 and 17, the claim relates to further comprising: displaying a portion of the received alternative masking text to the respondent; responsive to a second predefined respondent interaction, displaying the received alternative masking text in whole; and wherein the replacing the response text with the received alternative masking text occurs in response to receiving respondent assent to use the received alternative masking text. This reads on a human showing a part of the replaced text to the respondent in relation to the first or earlier response, then for second or additional response, show the whole replacement text to the respondent, and seek approval on the replacement text from the respondent.  There are no additional limitations that would make this claim eligible.  
  Regarding claims 4, 11 and 18, the claims relate to further comprising: receiving a target style; and wherein the inputting the obtained survey response text into the NLP algorithm further comprises inputting the received target style into the NLP algorithm, and wherein the received alternative masking text output from the NLP algorithm incorporates the received target style.  This reads on a human receiving a particular writing style text from a respondent in relation to filling out a survey, then inputting that writing into a computer model, and the computer model outputs a replacement text incorporating a particular style.  There are no additional limitations that would make this claim eligible.  
 Regarding claim 5, 12 and 19, the claim relates to wherein receiving the target style comprises retrieving and utilizing a predefined user-preference associated with the respondent that indicates one or more target style choices.  This reads on a human receiving a particular writing style that the respondent has previously chosen as one of the user preference styles.  There are no additional limitations that would make this claim eligible.  
  Regarding claim 6, 13 and 20, the claim relates to wherein receiving the target style comprises presenting the respondent with a plurality of target style choices.  This reads on human obtaining a list of target writing style and presenting the options to the respondent to choose or select from.  There are no additional limitations that would make this claim eligible.  
  Regarding claim 7 and 14, the claim relates to wherein presenting the respondent with the plurality of target style choices comprises displaying names of the plurality of target style choices together with corresponding text samples of each target style.  This reads on a human showing the respondent a list of writing styles names, and also showing a text samples from each writing style.  There are no additional limitations that would make this claim eligible.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US Patent Application Publication No.: US 20170250959 A1) hereinafter as Gordon, in view of O’Malia et al. (US Patent Application Publication No: US 20220036153 A1) hereinafter as O’Malia.
		
Regarding claim 1, Gordon discloses: A computer-implemented method for masking identifying traits contained in response text, the method comprising: receiving a request to anonymize a response text in response to a predefined respondent interaction, wherein the response text is generated by the respondent ([0002] Writers may wish to be anonymous when sharing information they have written, for example when participating in a survey. When a writer is aware that their writing will be anonymized they may be more revealing or open in their responses when participating in a survey.);
obtaining the response text, wherein the obtained response text has semantic characteristics ([0005] Embodiments of the present invention disclose a method, computer program product, and system for text author anonymization. A method embodiment includes intercepting a text from a text author, learning text author writing characteristics, where the text author writing characteristics includes frequently written terms, grammar patterns, grammar errors, and writing tone, ...);
wherein the received alternative [masking] text maintains the semantic characteristics of the obtained response text ([0019] A way to anonymize the author of written text is to replace parts of the text while preserving the meaning of the text. An embodiment by which to replace parts of the text is described in detail below by referring to the accompanying drawings in FIGS. 1 to 4. Those skilled in the art will readily appreciate that the detailed description given herein with respect to these figures is for explanatory purposes as the invention extends beyond these limited embodiments.); [Masking of text is taught in the O’Malia disclosure, please see below]
and replacing the response text with the received alternative [masking] text ([0045] The program 200 may change portions of the text. The program 200 may suggest changes to the user, which the user can approve or disapprove. In an embodiment, a part of the text which is suggested to have alternative text may show up highlighted in the text area where the user is writing the texting. When the user clicks on the highlighted text, the program 200 may provide a suggested alternate text or a pull-down menu of different possible alternative text. The user may then click on the text without making any changes to the test, or may click and select an alternative text.  Also see flow chart in Fig. 2.).
Gordon does not explicitly, but O’Malia discloses: inputting the obtained response text into a natural language processing (NLP) algorithm ([0018] The ULLM may use a class of natural language processing models (such as GPT-3 from OpenAI, introduced in Language Models are Few-Shot Learners, Brown et al., 2020) based on an approach pioneered in BERT: Pre-training of Deep Bidirectional Transformers for Language Understanding (Devlin et al., 2018) which combines a deep learning technique called attention in combination with a deep learning model type known as transformers to build predictive models which encode, and are able to accurately predict, human writing after having been trained on large volumes of written content.);
receiving an alternative masking text as output from the NLP algorithm ([0020] The technique used to train these models is that the model is provided with a text section with certain masked or missing words, and the model is to learn to fill in the “blanks”, or masked words or text sections (“masked” text generation task).),
Gordon and O’Malia are considered analogous art because they are both in the related art of replacing human writing with machine model writing. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gordon to combine the teaching of O’Malia, to incorporate inputting a text into a natural language processing (NLP) algorithm and outputting an alternative masking text, because the combination of the disclosures would enable generating of writings that are similar to human writings (O’Malia, [0018]).
		
	Regarding claim 2, Gordon in view of O’Malia discloses: The computer-implemented method of claim 1, 
	Gordon additionally discloses: further comprising: displaying the received alternative masking text to the respondent ([0061] The computing device may also include a display screen 420, a keyboard or keypad 422, and a computer mouse or touchpad 424. Device drivers 412 interface to display screen 420 for imaging, to keyboard or keypad 422, to computer mouse or touchpad 424, and/or to display screen 420 for pressure sensing of alphanumeric character entry and user selections.);
and wherein the replacing the response text with the received alternative masking text occurs in response to receiving respondent assent to use the received alternative masking text ([0021] There may be a business value for an organization to employ a text anonymizer for feedback provided on the organization website or other location where the organization is requesting feedback. The text anonymizer allows its text writer or user to express what they are really thinking without being identifiable to the organization and the organization could benefit from knowing the truth and improvements needed for improvement. The organization can identify on the location requesting feedback that any text written will be anonymized. The organization can also provide the anonymized text for the text writer review and approval.).

Regarding claims 9 and 16, although different in scope from claim 2 and each other, they recite elements of the computer-implemented method of claim 2 as a computer system and computer program product respectively.  Thus, the analysis in rejecting claim 2 is equally applicable to claims 9 and 16.

Regarding claim 3, Gordon in view of O’Malia discloses: The computer-implemented method of claim 1, 
Gordon further discloses: further comprising: displaying a portion of the received alternative masking text to the respondent ([0045] The program 200 may change portions of the text. The program 200 may suggest changes to the user, which the user can approve or disapprove.);
responsive to a second predefined respondent interaction ([0002] Writers develop a writing style which may help to identify themselves, such as using common phrasing or writing style and consistently misspelling specific words. Information such as geographic and naming conventions may also help to identify writers. Writers may wish to be anonymous when sharing information they have written, for example when participating in a survey.),
displaying the received alternative masking text in whole ([0061] The computing device may also include a display screen 420, a keyboard or keypad 422, and a computer mouse or touchpad 424. Device drivers 412 interface to display screen 420 for imaging, to keyboard or keypad 422, to computer mouse or touchpad 424, and/or to display screen 420 for pressure sensing of alphanumeric character entry and user selections.);
and wherein the replacing the response text with the received alternative masking text occurs in response to receiving respondent assent to use the received alternative masking text ([0021] There may be a business value for an organization to employ a text anonymizer for feedback provided on the organization website or other location where the organization is requesting feedback. The text anonymizer allows its text writer or user to express what they are really thinking without being identifiable to the organization and the organization could benefit from knowing the truth and improvements needed for improvement. The organization can identify on the location requesting feedback that any text written will be anonymized. The organization can also provide the anonymized text for the text writer review and approval.).

Regarding claims 10 and 17, although different in scope from claim 3 and each other, they recite elements of the computer-implemented method of claim 3 as a computer system and computer program product respectively.  Thus, the analysis in rejecting claim 3 is equally applicable to claims 10 and 17.

Regarding claim 8, Gordon discloses: A computer system for masking identifying traits contained in response text, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories ([0058] One or more operating systems 410, and one or more application programs 411, for example, the author anonymization program 200, are stored on one or more of the computer readable storage media 408 for execution by one or more of the processors 402 via one or more of the respective RAMs 404 (which typically include cache memory). In the illustrated embodiment, each of the computer readable storage media 408 may be a magnetic disk storage device of an internal hard drive, CD-ROM, DVD, memory stick, magnetic tape, magnetic disk, optical disk, a semiconductor storage device such as RAM, ROM, EPROM, flash memory or any other computer-readable tangible storage device that can store a computer program and digital information.),
a method comprising: receiving a request to anonymize a response text in response to a predefined respondent interaction, wherein the response text is generated by the respondent ([0002] Writers may wish to be anonymous when sharing information they have written, for example when participating in a survey. When a writer is aware that their writing will be anonymized they may be more revealing or open in their responses when participating in a survey.);
obtaining the response text, wherein the obtained response text has semantic characteristics ([0005] Embodiments of the present invention disclose a method, computer program product, and system for text author anonymization. A method embodiment includes intercepting a text from a text author, learning text author writing characteristics, where the text author writing characteristics includes frequently written terms, grammar patterns, grammar errors, and writing tone, ...);
wherein the received alternative [masking] text maintains the semantic characteristics of the obtained response text ([0019] A way to anonymize the author of written text is to replace parts of the text while preserving the meaning of the text. An embodiment by which to replace parts of the text is described in detail below by referring to the accompanying drawings in FIGS. 1 to 4. Those skilled in the art will readily appreciate that the detailed description given herein with respect to these figures is for explanatory purposes as the invention extends beyond these limited embodiments.); [Masking of text is taught in the O’Malia disclosure, please see below]
and replacing the response text with the received alternative [masking] text ([0045] The program 200 may change portions of the text. The program 200 may suggest changes to the user, which the user can approve or disapprove. In an embodiment, a part of the text which is suggested to have alternative text may show up highlighted in the text area where the user is writing the texting. When the user clicks on the highlighted text, the program 200 may provide a suggested alternate text or a pull-down menu of different possible alternative text. The user may then click on the text without making any changes to the test, or may click and select an alternative text.  Also see flow chart in Fig. 2.). 
Gordon does not explicitly, but O’Malia discloses: inputting the obtained response text into a natural language processing (NLP) algorithm ([0018] The ULLM may use a class of natural language processing models (such as GPT-3 from OpenAI, introduced in Language Models are Few-Shot Learners, Brown et al., 2020) based on an approach pioneered in BERT: Pre-training of Deep Bidirectional Transformers for Language Understanding (Devlin et al., 2018) which combines a deep learning technique called attention in combination with a deep learning model type known as transformers to build predictive models which encode, and are able to accurately predict, human writing after having been trained on large volumes of written content.);
receiving an alternative masking text as output from the NLP algorithm ([0020] The technique used to train these models is that the model is provided with a text section with certain masked or missing words, and the model is to learn to fill in the “blanks”, or masked words or text sections (“masked” text generation task).),
Gordon and O’Malia are considered analogous art because they are both in the related art of replacing human writing with machine model writing. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gordon to combine the teaching of O’Malia, to incorporate inputting a text into a natural language processing (NLP) algorithm and outputting an alternative masking text, because the combination of the disclosures would enable generating of writings that are similar to human writings (O’Malia, [0018]).

Regarding claim 15, Gordon discloses: A computer program product for masking identifying traits contained in response text, comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor, to cause the processor to perform a method comprising: ([0058] One or more operating systems 410, and one or more application programs 411, for example, the author anonymization program 200, are stored on one or more of the computer readable storage media 408 for execution by one or more of the processors 402 via one or more of the respective RAMs 404 (which typically include cache memory). In the illustrated embodiment, each of the computer readable storage media 408 may be a magnetic disk storage device of an internal hard drive, CD-ROM, DVD, memory stick, magnetic tape, magnetic disk, optical disk, a semiconductor storage device such as RAM, ROM, EPROM, flash memory or any other computer-readable tangible storage device that can store a computer program and digital information.),
receiving a request to anonymize a response text in response to a predefined respondent interaction, wherein the response text is generated by the respondent ([0002] Writers may wish to be anonymous when sharing information they have written, for example when participating in a survey. When a writer is aware that their writing will be anonymized they may be more revealing or open in their responses when participating in a survey.);
obtaining the response text, wherein the obtained response text has semantic characteristics ([0005] Embodiments of the present invention disclose a method, computer program product, and system for text author anonymization. A method embodiment includes intercepting a text from a text author, learning text author writing characteristics, where the text author writing characteristics includes frequently written terms, grammar patterns, grammar errors, and writing tone, ...);
wherein the received alternative [masking] text maintains the semantic characteristics of the obtained response text ([0019] A way to anonymize the author of written text is to replace parts of the text while preserving the meaning of the text. An embodiment by which to replace parts of the text is described in detail below by referring to the accompanying drawings in FIGS. 1 to 4. Those skilled in the art will readily appreciate that the detailed description given herein with respect to these figures is for explanatory purposes as the invention extends beyond these limited embodiments.); [Masking of text is taught in the O’Malia disclosure, please see below]
and replacing the response text with the received alternative [masking] text ([0045] The program 200 may change portions of the text. The program 200 may suggest changes to the user, which the user can approve or disapprove. In an embodiment, a part of the text which is suggested to have alternative text may show up highlighted in the text area where the user is writing the texting. When the user clicks on the highlighted text, the program 200 may provide a suggested alternate text or a pull-down menu of different possible alternative text. The user may then click on the text without making any changes to the test, or may click and select an alternative text.  Also see flow chart in Fig. 2.).
Gordon does not explicitly, but O’Malia discloses: inputting the obtained response text into a natural language processing (NLP) algorithm ([0018] The ULLM may use a class of natural language processing models (such as GPT-3 from OpenAI, introduced in Language Models are Few-Shot Learners, Brown et al., 2020) based on an approach pioneered in BERT: Pre-training of Deep Bidirectional Transformers for Language Understanding (Devlin et al., 2018) which combines a deep learning technique called attention in combination with a deep learning model type known as transformers to build predictive models which encode, and are able to accurately predict, human writing after having been trained on large volumes of written content.);
receiving an alternative masking text as output from the NLP algorithm ([0020] The technique used to train these models is that the model is provided with a text section with certain masked or missing words, and the model is to learn to fill in the “blanks”, or masked words or text sections (“masked” text generation task).),
Gordon and O’Malia are considered analogous art because they are both in the related art of replacing human writing with machine model writing. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gordon to combine the teaching of O’Malia, to incorporate inputting a text into a natural language processing (NLP) algorithm and outputting an alternative masking text, because the combination of the disclosures would enable generating of writings that are similar to human writings (O’Malia, [0018]).


Claims 4-7, 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon, in view of O’Malia, and further in view of applicant provided reference, Prabhumoye et al. (Prabhumoye, S., Tsvetkov, Y., Salakhutdinov, R., & Black, A.W. (2018). Style Transfer Through Back-Translation. ACL.) hereinafter as Prabhumoye.

Regarding claim 4, Gordon in view of O’Malia discloses: The computer-implemented method of claim 1,
Gordon in view of O’Malia does not explicitly, but Prabhumoye discloses: further comprising: receiving a target style (see Fig. 1, a particular style seen as input to an encoder-decoder.);
and wherein the inputting the obtained survey response text into the NLP algorithm further comprises inputting the received target style into the NLP algorithm, and wherein the received alternative masking text output from the NLP algorithm incorporates the received target style (See Fig. 1, the output are two separate specific style writing styles that were generated from a target style input.  Also see Section 2 (Methodology), 2.1(Meaning-Grounded Representation, and 2.2(Style-Specific Generation) for details.).
Gordon, O’Malia and Prabhumoye are considered analogous art because they are all in the related art of replacing human writing with machine model writing. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gordon, in view of O’Malia, to combine the teaching of Prabhumoye, to incorporate receiving a target style, inputting the received target style into the NLP algorithm and outputting an alternative text with the associated target style, because the combination of the disclosures would change specific stylistic properties of the text without affecting the intent (Prabhumoye, Abstract).

Regarding claims 11 and 18, although different in scope from claim 4 and each other, they recite elements of the computer-implemented method of claim 4 as a computer system and computer program product respectively.  Thus, the analysis in rejecting claim 4 is equally applicable to claims 11 and 18.

Regarding claim 5, Gordon in view of O’Malia, and further in view of Prabhumoye discloses: The computer-implemented method of claim 4, 
Gordon further discloses: wherein receiving the target style comprises retrieving and utilizing a predefined user-preference associated with the respondent that indicates one or more target style choices ([0055] Program 300 may use linguistic analysis of digital communications for learning user characteristics, including preferences of the user, An external program may perform some of all of the steps performed by program 300. An example of an external program for learning user characteristics is The IBM Watson® User Modeling API (application program interface) may be used to perform analysis of text generated by the user.).

Regarding claims 12 and 19, although different in scope from claim 5 and each other, they recite elements of the computer-implemented method of claim 5 as a computer system and computer program product respectively.  Thus, the analysis in rejecting claim 5 is equally applicable to claims 12 and 19.

Regarding claim 6, Gordon in view of O’Malia, and further in view of Prabhumoye discloses: The computer-implemented method of claim 4, 
Prabhumoye further discloses: wherein receiving the target style comprises presenting the respondent with a plurality of target style choices (See Fig. 1, where multiple option of different target styles are presented at the output.).

Regarding claims 13 and 20, although different in scope from claim 6 and each other, they recite elements of the computer-implemented method of claim 6 as a computer system and computer program product respectively.  Thus, the analysis in rejecting claim 6 is equally applicable to claims 13 and 20.


Regarding claim 7, Gordon in view of O’Malia, and further in view of Prabhumoye discloses: The computer-implemented method of claim 6, 
Prabhumoye further discloses: wherein presenting the respondent with the plurality of target style choices comprises displaying names of the plurality of target style choices together with corresponding text samples of each target style ([sect 2] Let us assume our styles s1 and s2 correspond to DEMOCRATIC and REPUBLICAN style, respectively. In Figure 1, the input sentence i thank you, rep. visclosky. is labeled as DEMOCRATIC. ... We then train two separate decoders for each style s1 and s2 to generate samples in these respective styles in source language e. Hence the sentence could be translated to the REPUBLICAN style using the decoder for s2. For example, the sentence i’m praying for you sir. is the REPUBLICAN version of the input sentence and i thank you, senator visclosky. is the more DEMOCRATIC version of it.  Also see Fig. 1, where in the output, two samples of different styles are displayed.).

Regarding claim 14, although different in scope from claim 7, they recite elements of the computer-implemented method of claim 7 as a computer system.  Thus, the analysis in rejecting claim 7 is equally applicable to claim 14.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uhl (US Patent Application Publication No: US 20120266250 A1) hereinafter as Uhl.  Uhl discloses a method and system for protecting a user’s identity and identifiable traits by anonymizing it automatically with aliases.  “[0010] In another embodiment of the invention, a database of words, such as those contained in a standard dictionary, may be utilized by the system to assist a message's author by automatically highlighting words in the message that may potentially be identity-indicating. In one embodiment of the invention, these words are automatically replaced in the message with a default alias. In another embodiment of the invention, a content author inputs a custom alias quickly and easily, via a popup form, to be added to the real name/alias list for the content author that is stored in a database.”  Please also see [0028-0030], [0039-0042], [0072-0075] and Figures 2-6 for additional details.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip H Lam whose telephone number is (571)272-1721. The examiner can normally be reached 10 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP H LAM/Examiner, Art Unit 2656           

/HUYEN X VO/Primary Examiner, Art Unit 2656